Citation Nr: 0532182	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  01-05 251	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include a claim based on undiagnosed illness.

2.  Entitlement to service connection for a left hip 
disability, to include a claim based on undiagnosed illness.

3.  Entitlement to service connection for a right knee 
disability, to include a claim based on undiagnosed illness.

4.  Entitlement to service connection for a left knee 
disability, to include a claim based on undiagnosed illness.

5.  Entitlement to service connection for a right ankle 
disability, to include a claim based on undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1988 and from January 31, 1991 to June 4, 1991, to 
include service in the Southwest Asia Theater of operations 
during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran's 
claims for service connection for disabilities of the hips, 
knees, and right ankle.

In a statement received at the RO in June 2004, the veteran 
withdrew his request for a video conference hearing.  
Thereafter, the Board remanded his appeal, in September 2004, 
for additional development.  The development was completed 
and the case has been returned to the Board, for appellate 
disposition.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

3.  A right hip disability is not currently diagnosed but 
signs or symptoms of such a disability consisting of a 
noncompensable level of limitation of motion have been 
demonstrated.

4.  A left hip disability is not currently diagnosed but 
signs or symptoms of such a disability consisting of a 
noncompensable level of limitation of motion have been 
demonstrated.

5.  A right knee disability is not currently demonstrated and 
objective signs or symptoms of such a disability have not 
been shown.

6.  A left knee disability is not currently demonstrated and 
objective signs or symptoms of such a disability have not 
been shown.

7.  A right ankle disability is not currently demonstrated 
and objective signs or symptoms of such a disability have not 
been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right hip disability, to include a claim based on undiagnosed 
illness, are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  The criteria for entitlement to service connection for a 
left hip disability, to include a claim based on undiagnosed 
illness, are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 
C.F.R. §§ 3.303, 3.317.

3.  The criteria for entitlement to service connection for a 
right knee disability, to include a claim based on 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.317.

4.  The criteria for entitlement to service connection for a 
left knee disability, to include a claim based on undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.317.

5.  The criteria for entitlement to service connection for a 
right ankle disability, to include a claim based on 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, VA provided VCAA-compliant notice to the 
veteran in regards to his service connection claims by means 
of a VCAA letter issued in May 2001 and duty to assist 
letters issued thereafter, in September 2004 and March 2005.  
The letters complied with the four notification elements 
cited above, to include the fourth element (see page 2 of the 
September 2004 letter, and page 1 of the March 2005 letter, 
both asking the veteran to furnish "any evidence in your 
possession that pertains to your claim[s]").

Thus, the veteran has received adequate VCAA notice.  See 
Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield.  There has been no 
allegation or showing of prejudice in this case.

Moreover, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his 
service connection claims prior to final adjudication by VA 
provided "a meaningful opportunity to participate in the 
adjudication process."  Short Bear.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on each claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal and has ordered VA 
medical examinations in order to obtain medical opinions 
addressing the questions of the nature and likely etiology of 
the claimed disabling musculoskeletal conditions.

There is no suggestion on the current record that there 
remains evidence that is pertinent to any of the matters on 
appeal that has yet to be secured.  Thus, having VA fulfilled 
its duties to notify and assist the veteran under the VCAA, 
the case is now ready for appellate disposition.

Factual background and legal analysis

The veteran is a Persian Gulf War veteran, having served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War between January 31, 1991, and June 4, 1991.  38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).

When he filed his service connection claims in January 1999, 
the veteran alleged that he had disabilities in his hips and 
knees, as well as his right ankle, which he believed were 
causally related to his "many jumps during my military 
service beginning at jump school in 1986 until I was 
discharged in 1988," as well as to the "residuals of my 
back injury."

The veteran's service medical records confirm a lower back 
injury, sometime in May 1988, after reportedly picking up a 
heavy piece of equipment, as well as receipt of medical 
treatment for that injury starting approximately three months 
later, in August 1988.  No actual complaints, or objective 
findings, related to the hips, knees, or right ankle were 
reported at the time in association with this injury.  
Currently, the veteran is service-connected for the residuals 
of his inservice low back injury.

The veteran's service medical records reveal a notation, at 
the time of medical examination for induction in November 
1985, of having suffered a cut in the right leg, with 
stitches applied, in 1984 (before service), as a result of 
which the veteran now had a scar in the inner thigh, above 
the right knee.  No actual disabilities of the hips, knees, 
or right ankles were noted on induction, however.

The service medical records also reveal a March 1988 
notation, in a report of medical history, of occasional 
swelling of the right knee, which was thought to probably be 
secondary to performing squats.  (The service medical records 
indicate that, at the time, the veteran engaged in 
bodybuilding and power lifting.)

The service medical records for both periods of active 
military service, to include the reports of medical 
examination and medical history prepared for separation 
purposes in May 1991, are devoid of evidence of any other 
injury or complaints related to the hips, knees, and right 
ankle, or resulting chronic disability.

Having been advised by the Department of Defense in March 
2003 of his potential exposure to nerve agents during his 
Persian Gulf War service, the veteran submitted a statement 
in June 2003 claiming "weakened hip, leg and ankle joints" 
since returning from the Persian Gulf in 1991.  Thus, his 
claim has been also considered as a claim for chronic 
disability resulting from an undiagnosed illness.

The veteran's claims folders contain plenty of VA and private 
medical records reflecting mostly mental health treatment, as 
well as treatment for several other medical conditions other 
than the claimed disabilities of the hips, knees, and right 
ankle.  Several VA medical records, which are pertinent to 
the matters on appeal, are part of the record as well and 
will be discussed in the following paragraphs.

A VA examination report dated in September 1991 reveals no 
musculoskeletal complaints and a normal examination of the 
veteran's musculoskeletal system.
 
A March 1993 VA Persian Gulf medical examination report 
reveals no complaints pertaining to the hips, knees, and 
right ankle, and a diagnosis of "history of Persian Gulf 
service without any objective evidence of disease process 
resulting from Persian Gulf service."

VA outpatient medical records dated in February 1998 and 
February 1999 reveal complaints of left knee pain and 
hip/knee pain, respectively, while an October 1999 
examination report reveals complaints of discomfort in the 
hips, knees, and right ankle reportedly due to multiple 
parachute jumps while in service, but not due to any specific 
injury, and a diagnosis of no abnormalities or disease 
process present in any of these joints.

VA outpatient medical records dated in February and September 
2000 reveal complaints of pain in the hips, knees, and right 
ankle.  The veteran's complaints of painful hips were again 
reported in January 2001, at which time X-rays of the hips 
were interpreted as negative with an impression of "[n]o 
acute bone injury."

On VA medical examination in April 2005, the examiner, who 
reviewed the entire record, to include the veteran's service 
medical records, noted at the outset that visits to the 
veteran's primary care at the VA medical center in 
Fayetteville, North Carolina, revealed no complaints of any 
problems with the hips, knees, or right ankle.  The veteran 
reported occasional pain in the hips, when seasons changed, 
and occasional pain in the right ankle, depending on what he 
was doing, and said that the knees would swell approximately 
every six months.  He denied any heat, redness, instability, 
locking, fatigability, flare-ups, and lack of endurance, but 
reported taking medication, twice a day, mostly for his back 
and hips.

The veteran denied using crutches, a brace or cane, or 
corrective shoes, and said that he had had no surgery of the 
hips, knees, or right ankle, nor injured any of these joints.   
He reported onset of bilateral hip problems since a rucksack 
march in 1988, with no sick call visit, however.  He reported 
no injuries to the knees during service, but said that he had 
twisted his right ankle when getting out of a helicopter in 
Desert Storm.  Again, he indicated that he did not report to 
sick call when he twisted his right ankle.  He denied any 
episodes of dislocation or subluxation of the hips, knees, 
and right ankle, but claimed that the pain in his hips and 
back made it harder for him to sleep at night, and was worse 
when lifting, stooping, bending, and attempting to push a 
mower.

Physical examination revealed no pain on joint motion of the 
hips, knees, and right ankle, and the examiner opined that 
there was no additional limitation of function due to pain, 
fatigue, or weakness.  He further stated that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Gait was normal and there 
were no functional limitations on standing or walking during 
the examination.  Heel/toe walking was normal, and there was 
no ankylosis.

Ranges of motion were essentially normal, other than for very 
slight limitation of flexion and internal rotation of both 
hips, and eversion of both ankles.  X-rays of the hips and 
knees revealed no significant bone, joint, or soft tissue 
abnormality, with  impressions of normal examinations of the 
pelvis and hips, and both knees.  X-rays of the right ankle 
were similarly interpreted as essentially negative, with an 
impression of a negative right ankle, with a calcaneal spur.  
The examiner provided a diagnosis of a normal exam of the 
knees and right ankle, with mild stiffness of the hips noted 
on ranges of motion, but without radiological evidence of 
pathology, and with normal gait, and offered the following 
opinion and rationale:  

Opinion:  It is my medical opinion that 
there are no objective signs of 
undiagnosed illness in the hips, knees, 
or ankles.

Rationale:  Normal exam of bilateral 
knees, and right ankle, with mild 
stiffness in hips noted on [ranges of 
motion] exam with normal gait.

In order to grant service connection, on a direct basis, the 
evidence must establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection specifically requires competent evidence 
showing: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of § 3.317, the term "medically unexplained 
chronic multi symptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of Section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail). 

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski , 3 Vet. App. 223, 225 
(1992). 

The veteran's claims for service connection on a direct basis 
fail because, while it is certainly credible that the veteran 
may have sustained trauma to his hips, knees, and right ankle 
as a result of his reported multiple jumps during service, 
there is no competent evidence demonstrating the current 
manifestation of disabilities of the hips, knees, or right 
ankle, nor competent evidence linking the claimed current 
disabilities to service.

The veteran contends that he has current has disabilities of 
his hips, knees, and right ankle that are causally related to 
jumps or other injuries in service.  He is competent to 
report an inservice injury and a continuity of symptoms since 
that injury.  See Washington v. Nicholson, No. 03-1828 (Nov. 
2, 2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).

The above notwithstanding, the record does not show, nor has 
the veteran claimed, that the veteran is a medical 
professional who has the requisite training and knowledge to 
offer an opinion as to medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and knowledge and require the 
special knowledge and experience of a trained medical 
professional).  Accordingly, the Board is precluded from 
according any probative value to his opinions as to the 
causes of his claimed disabilities.  See Espiritu; Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993). 

He is also competent to report current symptoms, and VA 
outpatient treatment records document his complaints of pain 
in 2000.  However, the more recent VA examination revealed no 
evidence of a current knee or right ankle disability.  This 
examination was a product of a review of the entire record 
and consideration of the veteran's complaints.  The 
examination findings are accorded more probative value than 
the earlier subjective reports of symptoms.  Therefore, the 
Board finds that the weight of the evidence is against a 
finding of current knee or right ankle disability.

The veteran's claims for service connection for knee and 
right ankle disabilities also fail under the provisions 
pertaining to Persian Gulf War veterans, as the record is 
against a finding of objective indications of a chronic 
disability in those joints.  

In view of all of the above, the Board concludes that the 
criteria for entitlement to service connection for 
disabilities of the knees, or right ankle, to include a claim 
based on undiagnosed illness, are not met.

Also, because the evidence in this case is not evenly 
balanced, the benefit of the doubt rule required by law and 
VA regulations is not of application to this case.  See 38 
U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

The recent examination does disclose limitation of flexion in 
both hips, and a finding of stiffness.  Although the examiner 
seemed to say that there were no objective signs or symptoms 
of hip disability, the findings of limitation of motion and 
stiffness contradict that opinion.  

The reported imitation of flexion is not compensable under 
the diagnostic code for rating limitation of such motion of 
the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).  
The rating schedule, however, provides for a 10 percent 
rating for noncompensable limitation of motion rated on the 
basis of bursitis, synovitis, myositis, and other diseases.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5018-5023 (2005).  
Thus the hip disability was present to a degree of 10 percent 
within the presumptive period.  The Board finds the evidence 
favors the grant of service connection for left and right hip 
disabilities as undiagnosed illnesses.
















							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right hip disability, to include a 
claim based on undiagnosed illness, is granted.

Service connection for a left hip disability, to include a 
claim based on undiagnosed illness, is granted.

Service connection for a right knee disability, to include a 
claim based on undiagnosed illness, is denied.

Service connection for a left knee disability, to include a 
claim based on undiagnosed illness, is denied.

Service connection for a right ankle disability, to include a 
claim based on undiagnosed illness, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


